Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  

Detailed Action
3.	This Non-Final Office Action is responsive to Applicants’ RCE submission (with amendments and arguments) filed 02/03/2021.  Claims 1-5, 8, 10, 12-16, 18, and 20-24 are pending, of which claims 1, 12, and 20 are independent.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-5, 8, 10, 12-16, 18, and 20-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, the claim recites in part a limitation to “output the expandable, scoped view …, the expandable, scoped view including: a scoped view indicator GUI element including an indication of which nodes are included in the expandable, scoped view, the scoped view indicator GUI further including a scoped view affordance GUI … and a compressed indicator …”  The Examiner notes the bolded language “the scoped view indicator GUI”, which lacks antecedent basis.  Because the Examiner is uncertain as to what the aforementioned bolded language is in reference to, the claim is rendered vague and indefinite, and thereby rejected under 35 U.S.C. 112(b).  
Independent claims 12 and 20 feature the same or similar limitations as claim 1 discussed above, and are therefore similarly rejected.  Dependent claims 2-5, 8, 10, 13-16, 18, and 21-24 depend directly or indirectly from the aforementioned independent claims 1, 12, and 20, and therefore include the same or similar limitations and are rejected under the same rationale.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 8, 12, 18, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0218641 (“Longobardi”).
Regarding claim 1, LONGOBARDI teaches a computing device (the “personal computer” of FIG. 1 and [0020]-[0022]) comprising: 
a user input device (mouse and keyboard input elements per FIG. 1);
memory (“memory” per [0020]) storing a file tree that includes a plurality of files arranged in a hierarchical structure having a plurality of nodes (hierarchical structure for a file system, per [0022], the file system “tree” is described therein to have a hierarchy of nodes); and 
at least one processor (“central unit” and “microprocessor” per [0020]) configured to:
receive, via the user input device, a scoping selection of one or more nodes of the plurality of nodes, the scoping selection indicating a respective display status for each of the one or more nodes and generate an expandable, scoped view of the file tree in which for each selected node, whether that selected node is displayed or hidden in the expandable, scoped view is determined based at least on the respective display status indicated for that selected node by the scoping selection and output the expandable, scoped view to a display for display in a graphical user interface (GUI) (basic file and directory hierarchy per the GUIs shown in FIGs. 2a-2d for example which serve to provide a baseline for standard file system GUI operations, and further where the user can selectively provide a scoping selection input per FIG. 3a (e.g., selection of “standard”, “condensed”, “hidden”, and “ordered”) and whereupon that particular user input/selection the described effect is to provide what is equivalent to “an expandable, scoped view of the file tree” per FIGs. 3b-3e (and described per [0026]-[0031])), the expandable, scoped view including: 
a scoped view indicator GUI element including an indication of which nodes are included in the expandable, scoped view, the scoped view indicator GUI further including a scoped view affordance GUI element configured to mediate user interactions resulting in a modification of a display status of at least one node (the [+]/[-] indicators that serve to expand and collapse nodes per FIGs. 3b-3e for example are equivalent to indicator GUI elements (e.g., indicating expansion state) and ; and
a compressed indicator of at least one node having a respective display status indicating that node as hidden (FIGs. 3b-3e for example where certain nodes are crossed out with an X effect, see e.g. FIG. 3b such that “Dir 1 – Dir 3” and “Dir 4.1 – Dir 4.4” are hidden).

Regarding claim 8, Longobardi teaches the computing device of claim 1, wherein the processor is further configured to: receive, via the user input device, a user interaction with the scoped view affordance GUI element (the [+]/[-] indicators that serve to expand and collapse nodes per FIGs. 3b-3e for example are equivalent to indicator GUI elements (e.g., indicating expansion state) and particularly elements that also constitute what one of ordinary skill in the art would consider “an affordance” as recited such that the manipulation of it results in a toggling and expanding/collapsing result to the pertinent node in the tree/GUI); and exit the expandable, scoped view of the file tree (where at any point, the user can opt to select the “Standard” view, e.g. selectable by a user via a menu as shown in FIG. 3a).

Regarding claim 12, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 8 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 22, Longobardi teaches the computing device of claim 1, wherein the expandable, scoped view includes two or more compressed indicators that are non-adjacent (see, e.g., FIG. 3b where only alternate nodes in the file tree are compressed (indicated by (+))).

Regarding claim 23, Longobardi teaches the computing device of claim 8, wherein the scoping selection is received when the file tree is presented for display in a tree view, different from the expandable, scoped view (the view per FIGs. 2a-2d and 3a are “standard” and prior to any scoping selection or the like by the user, and where the scoped view is separate and apart from the time and related of FIGs. 3b-3e).

Regarding claim 24, Longobardi teaches the computing device of claim 23, wherein exiting the expandable, scoped view further includes presenting the tree view for display (where at any point, the user can opt to select the “Standard” view, e.g. selectable by a user via a menu as shown in FIG. 3a).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Longobardi in view of U.S. Patent Application Publication No. 2007/0239733 (“Tanzy”).
Regarding claim 3, Longobardi teaches the computing device of claim 1, as discussed above.  Lombardi teaches the file tree and nodes therein having display status, e.g. as shown per the FIG. 3 series for example.  That said, Longobardi does not teach the specific concept of “metadata”, and hence does not teach the further limitation wherein the memory stores display status metadata of the file tree indicating the respective display status of each node.  Rather, the Examiner relies upon TANZY to teach what Longobardi otherwise lacks, see e.g. Tanzy’s FIG. 2 step 112 and [0033] teaching a client where a user can vary node states comparable to that found in Longobardi, and per Tanzy’s [0048] teaches the maintenance of node expansion/contraction states as transmitted to a server for example.
Longobardi and Tanzy both relate to file system UIs that are similarly operable.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious implement Longobardi’s node state/status aspect in a manner like Tanzy’s similar feature with a reasonable expectation of success, e.g. such that the state/status is readily maintainable and persistent, and can be made accessible across users and across different times/sessions for example.

Regarding claim 4, Longobardi in view of Tanzy teach the computing device of claim 3, as discussed above.  The aforementioned references further teach wherein the processor is further configured to transmit the display status metadata to another computing device (Tanzy’s [0048] teaches the maintenance of node expansion/contraction states as transmitted to a server for example).  The motivation for combining the references is as discussed above in relation to claim 3.

Regarding claim 5, Longobardi in view of Tanzy teach the computing device of claim 3, as discussed above.  The aforementioned references further teach wherein the processor is configured to output the expandable, scoped view to the display for display in the GUI in response to receiving, at a scoped view menu GUI element, a selection of a scoped view menu item associated with the display status metadata (Lombardi’s FIG. 3 series teaching the file tree and nodes therein having display status, and selectable ones per user input, and Tanzy’s [0048] teaches the maintenance of node expansion/contraction states as transmitted to a server for example).  The motivation for combining the references is as discussed above in relation to claim 3.

Regarding claim 14, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174